DETAILED ACTION
This Office Action is in response to Supplemental Amendments submitted on 6/1/2022 for Continuation Application # 17/725,346 filed on April 20, 2021 in which claims 2-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 2-21 are pending, of which claims 2-21 are rejected under Obviousness Double Patenting.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
17/725,346
11,334,522 B2
Claim 2:
Claim 1:
A method, comprising: 
receiving at a first storage node of a cluster a request to capture a snapshot of a file system object; 
determining that one or more write journals associated with the file system object include one or more corresponding updates; 
in response to determining that the one or more write journals associated with the file system object include one or more corresponding outstanding updates, generating at the first storage node of the cluster one or more copies of the one or more write journals, wherein the one or more copies of the one or more write journals include the one or more corresponding outstanding updates to the file system object that are stored in the one or more write journals associated with the file system object; 
capturing the snapshot of the file system object to a disk of the first storage node; and 
executing a background maintenance process in part by flushing to a disk of the first storage node the one or more corresponding outstanding updates included in the one or more copies of the one or more write journals.
A method, comprising: 
receiving at a first storage node of a cluster a request to capture a snapshot of a file system object; 
identifying one or more write journals associated with the file system object; 
determining whether the one or more identified write journals associated with the file system object include one or more corresponding updates; 
in response to determining that the one or more identified write journals associated with the file system object include one or more corresponding outstanding updates, generating at the first storage node of the cluster one or more on-disk copies of the one or more identified write journals, wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object that are received before the request to capture the snapshot; capturing the snapshot of the file system object to a disk of the first storage node; associating the one or more on-disk copies of the one or more identified write journals with the snapshot of the file system object; and 
executing a background maintenance process, wherein executing the background maintenance process includes flushing to the disk of the first storage node the one or more corresponding outstanding updates included in the one or more on-disk copies of the one or more identified write journals.
Claim 17
A computer program product, the computer program product being embodied in a non-transitory computer readable medium and comprising instructions for: 
receiving at a first storage node of a cluster a request to capture a snapshot of a file system object; 
determining that one or more write journals associated with the file system object include one or more corresponding updates; 
in response to determining that the one or more write journals associated with the file system object include one or more corresponding outstanding updates, generating at the first storage node of the cluster one or more copies of the one or more write journals, wherein the one or more copies of the one or more write journals include the one or more corresponding outstanding updates to the file system object that are stored in the one or more write journals associated with the file system object; 
capturing the snapshot of the file system object to a disk of the first storage node; and 
executing a background maintenance process in part by flushing to a disk of the first storage node the one or more corresponding outstanding updates included in the one or more copies of the one or more write journals.
Claim 16
A computer program product, the computer program product being embodied in a non-transitory computer readable medium and comprising instructions for: 
receiving at a first node of a cluster a request to capture a snapshot of a file system object; 
identifying one or more write journals associated with the file system object; 
determining whether the one or more identified write journals associated with the file system object include one or more corresponding updates; 
in response to determining that the one or more identified write journals associated with the file system object include one or more corresponding outstanding updates, generating at the first node of the cluster one or more on-disk copies of the one or more identified write journals, wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object that are received before the request to capture the snapshot; 
capturing the snapshot of the file system object to a disk of the first node; associating the one or more on-disk copies of the one or more identified write journals with the snapshot of the file system object; and 
executing a background maintenance process, wherein executing the background maintenance process includes flushing to the disk of the first node the one or more corresponding outstanding updates included in the one or more on-disk copies of the one or more identified write journals.
Claim 21
  A system, comprising: a processor configured to: 
receive at a first storage node of a cluster a 
request to capture a snapshot of a file system object; 
determine that one or more write journals associated with the file system object include one or more corresponding updates; 
in response to a determination that the one or more write journals associated with the file system object include one or more corresponding outstanding updates, generate at the first storage node of the cluster one or more copies of the one or more write journals, wherein the one or more copies of the one or more write journals include the one or more corresponding outstanding updates to the file system object that are stored in the one or more write journals associated with the file system object; 
capture the snapshot of the file system object to a disk of the first storage node; and 
execute a background maintenance process in part by flushing to a disk of the first storage node the one or more corresponding outstanding updates included in the one or more copies of the one or more write journals; and a memory coupled to the processor and configured to provide the processor with instructions.
A system, comprising: a processor configured to: 
receive at a first node of a cluster a request to capture a snapshot of a file system object; 
identify one or more write journals associated with the file system object; determine whether the one or more identified write journals associated with the file system object include one or more corresponding updates; 
in response to a determination that the one or more identified write journals associated with the file system object include one or more corresponding outstanding updates, generate at the first node of the cluster one or more on-disk copies of the one or more identified write journals, wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object that are received before the request to capture the snapshot; 
capture the snapshot of the file system object to a disk of the first node; associate the one or more on-disk copies of the one or more identified write journals with the snapshot of the file system object; and execute a background maintenance process, wherein executing the background maintenance process includes flushing to the disk of the first node the one or more corresponding outstanding updates included in the one or more on-disk copies of the one or more identified write journals; and a memory coupled to the processor and configured to provide the processor with instructions.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 20 of U.S. Patent No. 11,334,522 (‘522).
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘522 patent.

It would have been obvious at the time the invention was made the capturing a snapshot of a file system object associated with a write journal having outstanding data having ordinary skill in the art to which said subject matter pertains to as taught by the ‘0522 patent. Doing so would have enhanced the ‘522 patent.
With respect to claims 3-16 and 18-20 they are also rejected for at least being dependents of claims 2-15 and 17-19.

Allowable Subject Matter
Claims 2-21 are allowable once a Terminal Disclaimer is filed and approved to overcome the Double Patenting Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent US 8700574 B2 disclose “Pourover journaling”
US Pub, US 20120243395 A1 disclose “Method for maintaining replica e.g. content copy, of storage device e.g. hard disk drive, in distributed computer system, involves periodically updating replica by copying contents of snapshot into replica based on stored metadata”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159